DETAILED ACTION

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance: Claims 1-2 and 4-12 are allowed.
Applicant’s amendments and/or remarks regarding currently pending independent claims 1 and 12, see applicant’s remarks filed on 08/02/2021, have been considered are persuasive and the amendments appears to overcome the rejection.
However, upon further review and search, main Claims 1 and 112, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 12.
Specifically, claims 1 and 12 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 and 12. Specifically, “a medium transporting apparatus that transports a medium along a transportation path, comprising: a feeding roller that rotates to transport the medium; an electrostatic detection sensor, the electrostatic detection sensor including: at least one conductive electrode installed downstream of the feeding roller on the transportation path and having conductivity; and at least one electric charge detecting circuit that outputs a signal having a magnitude corresponding to an amount of an electric charge, which moves from the medium to the electrode after the medium being transported along the transportation path comes into contact with the electrode; and a controller that determines that the medium is in contact with the electrode when the medium is transported along the transportation path from upstream to downstream in a transportation direction and a magnitude of the signal output from the electric charge detecting circuit is equal to or larger than a detection determination value.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 12. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 12 as amended.
Main Claim 12, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 12 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 12. Claims 2, 4-11, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677